Fourth Court of Appeals
                               San Antonio, Texas
                                   December 31, 2018

                                   No. 04-18-00217-CR

                                  Juan HERNANDEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR11271
                      Honorable Lorina I. Rummel, Judge Presiding


                                     ORDER
       The Appellant’s Motion for extension of time to file brief is hereby GRANTED. The
appellant’s brief is due on January 11, 2019.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court